Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 1 of 13




            EXHIBIT A
      Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 2 of 13



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

IN RE UBIQUITI NETWORKS, INC.
SECURITIES LITIGATION                      Case No. 18-CV-01620 (VM)

THIS DOCUMENT RELATES TO: ALL               Exhibit A
CASES

                  [PROPOSED] ORDER PRELIMINARILY
          APPROVING SETTLEMENT AND PROVIDING FOR NOTICE
        Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 3 of 13



       WHEREAS, an action is pending before this Court entitled In re Ubiquiti Networks, Inc.

Securities Litigation, Docket No. 1:18-cv-01620-VM (S.D.N.Y.) (the “Litigation”);

       WHEREAS, (a) Lead Plaintiff Xiya Qian, on behalf of herself and the Settlement Class

(defined below), and (b) defendant Ubiquiti Networks, Inc. (n/k/a Ubiquiti Inc.) (“Ubiquiti”),

and defendants Robert Pera, Craig L. Foster, Mark Spragg, and Kevin Radigan (collectively, the

“Individual Defendants”; and, together with Ubiquiti, the “Defendants”; and together with Lead

Plaintiff, the “Settling Parties”), have determined to fully, finally and forever compromise, settle,

release, resolve, relinquish, waive and discharge each and every Released Claim against each of

the Defendants and Released Persons on the terms and conditions set forth in the Stipulation and

Agreement of Settlement dated December 2, 2019 (the “Stipulation”) subject to approval of this

Court (the “Settlement”);

       WHEREAS, Lead Plaintiff has made an application, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

the Stipulation, certifying the Settlement Class for purposes of the Settlement only, and allowing

notice to Settlement Class Members as more fully described herein;

       WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s motion for

preliminary approval of the Settlement, and the papers filed and arguments made in connection

therewith; and (b) the Stipulation and the exhibits attached thereto; and

       WHEREAS, unless otherwise defined herein, all capitalized words and defined terms

contained herein shall have the same meanings as they have in the Stipulation;

       NOW THEREFORE, IT IS HEREBY ORDERED:

       1.      Class Certification for Settlement Purposes – Pursuant to Rule 23(a) and (b)(3)

of the Federal Rules of Civil Procedure, the Court certifies, solely for purposes of effectuating




                                                 1
          Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 4 of 13



the proposed Settlement, a Settlement Class consisting of all persons or entities that purchased or

otherwise acquired Ubiquiti Securities between May 9, 2013 and February 19, 2018, both dates

inclusive (the “Settlement Class Period”). Excluded from the Settlement Class are Defendants;

the present and former officers and directors of Ubiquiti and any subsidiary thereof, and the

immediate family members, legal representatives, heirs, successors or assigns of such excluded

persons and any entity in which any such excluded person has or had a controlling interest during

the Settlement Class Period. Also excluded from the Settlement Class are all putative members

of the Settlement Class who exclude themselves by filing a valid and timely request for

exclusion.

         2.    Class Findings – Solely for purposes of the proposed Settlement of this

Litigation, the Court finds that each element required for certification of the Settlement Class

pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met: (a) the members of the

Settlement Class are so numerous that their joinder in the Litigation would be impracticable; (b)

there are questions of law and fact common to the Settlement Class which predominate over any

individual questions; (c) the claims of Lead Plaintiff in the Litigation are typical of the claims of

the Settlement Class; (d) Lead Plaintiff and Lead Counsel have and will fairly and adequately

represent and protect the interests of the Settlement Class; and (e) a class action is superior to

other available methods for the fair and efficient adjudication of the Litigation.

         3.    The Court hereby finds and concludes that pursuant to Rule 23 of the Federal

Rules of Civil Procedure, and for the purposes of the Settlement only, Lead Plaintiff Xiya Qian is

an adequate class representative and certifies her as Class Representative for the Settlement

Class.    The Court also appoints Lead Counsel as Class Counsel for the Settlement Class,

pursuant to Rule 23(g) of the Federal Rules of Civil Procedure.




                                                  2
        Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 5 of 13



       4.      Preliminary Approval of the Settlement – The Court hereby preliminarily

approves the Settlement, as embodied in the Stipulation, as being fair, reasonable and adequate

to the Settlement Class, subject to further consideration at the Settlement Hearing to be

conducted as described below.

       5.      Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

Hearing”) on _____________, 2020 [a date that is at least 100 calendar days from the date of this

Order], at __:__ _.m. at the United States District Court for the Southern District of New York,

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, Courtroom 15B, New

York, NY 10007-1312, to determine: (i) whether the proposed Settlement of the Litigation on the

terms and conditions provided for in the Stipulation is fair, reasonable, and adequate to the

Settlement Class and should be approved by the Court; (ii) whether a Judgment as defined in ¶

1.13 of the Stipulation should be entered; (iii) whether the proposed Plan of Allocation is fair,

reasonable, and adequate to the Settlement Class and should be approved; (iv) the amount of fees

and expenses that should be awarded to Lead Counsel; (v) the compensatory award that should

be granted to Lead Plaintiff; and (vi) to consider any other matters that may properly be brought

before the Court in connection with the Settlement.

       6.      The Court reserves the right to adjourn the date of the Settlement Hearing without

further notice to the Settlement Class Members, and retains jurisdiction to consider all further

applications arising out of or connected with the proposed Settlement. The Court may approve

the Settlement, with such modifications as may be agreed to by the Settling Parties, if

appropriate, without further notice to the Settlement Class. The Court reserves the right to enter

the Judgment approving the Settlement regardless of whether it has approved the Plan of




                                                3
         Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 6 of 13



Allocation, any application by counsel for Lead Plaintiff for an award of attorneys’ fees and

expenses, or any application by Lead Plaintiff for a compensatory award.

        7.      Approval of Form and Content of Notice - The Court approves, as to form and

content, the Notice of Proposed Settlement of Class Action (“Notice”), the Proof of Claim and

Release form (“Proof of Claim”), and the Summary Notice annexed hereto as Exhibits A-1, A-2,

and A-3, respectively, and finds that the mailing and distribution of the Notice and publishing of

the Summary Notice substantially in the manner and form set forth in ¶ 8 of this Order meet the

requirements of Federal Rule of Civil Procedure 23 and due process, and are the best notice

practicable under the circumstances and shall constitute due and sufficient notice to all Persons

entitled thereto.

        8.      Retention of Claims Administrator and Manner of Giving Notice - Lead

Counsel are hereby authorized to retain the firm of JND Legal Administration (“Claims

Administrator”) to supervise and administer the notice procedure as well as the processing of

claims as more fully set forth below:

                a.     Not later than ___________, 20__, [twenty one (21) calendar days after

        the Court signs and enters this Order] (the “Notice Date”), the Claims Administrator shall

        commence mailing the Notice and the Proof of Claim, substantially in the forms annexed

        hereto, by First-Class Mail to all potential Settlement Class Members who or which can

        be identified with reasonable effort, and to be posted on its website at

        www.ubiquitinetworkssecuritieslitigation.com

                       b.     Not later than fourteen (14) calendar days after the Notice Date,

        the Claims Administrator shall cause the Summary Notice to be published once in the

        national edition of Investor’s Business Daily and once over the GlobeNewswire; and




                                                4
        Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 7 of 13



               c.     At least seven (7) calendar days prior to the Settlement Hearing, Lead

       Counsel shall serve on Defendants’ counsel and file with the Court proof, by affidavit or

       declaration, of such mailing and publishing.

       9.      Settlement Administration Fees and Expenses – All reasonable costs incurred

in identifying Settlement Class Members and notifying them of the Settlement as well as in

administering the Settlement shall be paid as set forth in the Stipulation without further order of

the Court.

       10.     Nominee Procedures - Nominees who purchased or otherwise acquired Ubiquiti

Securities for the beneficial ownership of Settlement Class Members during the Settlement Class

Period shall send the Notice and the Proof of Claim to all such beneficial owners of Ubiquiti

Securities within ten (10) calendar days after receipt thereof, or send a list of the names and

addresses of such beneficial owners to the Claims Administrator within ten (10) calendar days of

receipt thereof, in which event the Claims Administrator shall promptly mail the Notice and

Proof of Claim to such beneficial owners (and the nominees may be reimbursed from the

Settlement Fund for reasonable costs to provide the names and addresses to the Claims

Administrator, not to exceed $0.10 per name). Nominees or custodians who elect to send the

Notice and Proof of Claim to their beneficial owners shall send a written certification to the

Claims Administrator confirming that the mailing has been made as directed. Additional copies

of the Notice and Proof of Claim shall be made available to any nominee or custodian requesting

same for the purpose of distribution to beneficial owners. The Claims Administrator shall, if

requested, reimburse nominees or custodians out of the Settlement Fund solely for their

reasonable out-of-pocket expenses incurred in providing notice to beneficial owners, up to $0.70

per beneficial owner notified, which expenses would not have been incurred except for the




                                                5
         Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 8 of 13



sending of such notice, and subject to further order of this Court with respect to any dispute

concerning such reimbursement.

       11.     Payment of the Settlement Fund – On or before fifteen (15) business days after

the later of: (i) entry of this Order, and (ii) provision to Defendants of all information necessary

to effectuate a transfer of funds, Ubiquiti and/or Defendants’ insurers shall cause Fifteen Million

United States Dollars (US$15,000,000.00) in cash to be paid to the Escrow Agent pursuant to ¶

2.1 of the Stipulation.

       12.     All funds held by the Escrow Agent shall be deemed and considered to be in

custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until such

time as such funds shall be distributed or returned pursuant to the Stipulation and/or further

order(s) of the Court.

       13.     Participation in the Settlement - Settlement Class Members who wish to

participate in the Settlement shall complete and submit Proofs of Claim in accordance with the

instructions contained therein. Unless the Court orders otherwise, all Proofs of Claim must be

postmarked or submitted electronically no later than seven (7) calendar days after the date of the

Settlement Hearing. Any Settlement Class Member who does not timely submit a Proof of

Claim within the time provided for, shall be barred from sharing in the distribution of the

proceeds of the Net Settlement Fund, unless otherwise ordered by the Court, but shall

nevertheless be bound by the provisions of the Stipulation, the releases contained therein, and the

Judgment.    Notwithstanding the foregoing, Lead Counsel may, in their discretion, accept

late-submitted claims for processing by the Claims Administrator so long as the distribution of

the Net Settlement Fund to Authorized Claimants is not materially delayed thereby.




                                                 6
        Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 9 of 13



       14.     All Settlement Class Members shall be bound by all determinations and

judgments in the Litigation concerning the Settlement, including, but not limited to, the Releases

provided for therein, whether favorable or unfavorable to the Settlement Class, regardless of

whether such Settlement Class Members submit Proofs of Claim or otherwise seek or obtain by

any means any distribution from the Net Settlement Fund.

       15.     Exclusion From the Settlement Class - Any Person falling within the definition

of the Settlement Class may, upon request, be excluded or “opt out” from the Settlement Class.

Any such Person must submit to the Claims Administrator a request for exclusion (“Request for

Exclusion”), by First-Class Mail, or hand-delivered such that it is postmarked no later than

__________, 20__ [twenty one (21) calendar days before the date of the Settlement Hearing]. A

Request for Exclusion must be signed and state: (i) the name, address, and telephone number of

the Person requesting exclusion; (ii) the Person’s purchases, acquisitions, and sales of Ubiquiti

Securities between May 9, 2013 and February 19, 2018, inclusive, including the dates, the

number of Ubiquiti Securities purchased, acquired or sold, and price paid or received for each

such purchase, acquisition or sale; and (iii) that the Person wishes to be excluded from the

Settlement Class. All Persons who submit valid and timely Requests for Exclusion in the

manner set forth in this paragraph shall have no rights under the Stipulation, shall not share in the

distribution of the Net Settlement Fund, and shall not be bound by the Stipulation or any final

judgment. Unless otherwise ordered by the Court, any Person falling within the definition of the

Settlement Class who fails to timely request exclusion from the Settlement Class in compliance

with this paragraph shall be deemed to have waived his, her, or its right to be excluded from the

Settlement Class, and shall be barred from requesting exclusion from the Settlement Class in this

or any other proceeding.




                                                 7
       Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 10 of 13



       16.     Lead Counsel shall cause to be provided to Defendants’ counsel copies of all

Requests for Exclusion, and any written revocation of Requests for Exclusion, promptly upon

receipt and as expeditiously as possible, and in any event not less than fourteen (14) calendar

days prior to the Settlement Hearing.

       17.     Appearance and Objections at Settlement Hearing – Any Settlement Class

Member who or which does not submit a Request for Exclusion from the Settlement Class may

enter an appearance in the Litigation, at his, her or its own expense, individually or through

counsel of his, her or its own choice. Any Settlement Class Members who or which does not

enter an appearance will be represented by Lead Counsel.

       18.     Any Settlement Class Member may file a written objection to the proposed

Settlement and show cause, if he, she, or it has any cause, why the proposed Settlement of the

Litigation should or should not be approved as fair, reasonable, and adequate, why a judgment

should or should not be entered thereon, why the Plan of Allocation should or should not be

approved, why attorneys’ fees and expenses should or should not be awarded to counsel for the

Lead Plaintiff, or why the compensatory award to Lead Plaintiff should or should not be

approved; provided, however, that no Settlement Class Member or any other Person shall be

heard or entitled to contest such matters, unless that Person has delivered by hand or sent by

First-Class Mail written objections and copies of any papers and briefs such that they are sent to

Pomerantz LLP, Jeremy A. Lieberman, 600 Third Avenue, 20th Floor, New York, New York

10016 and Simpson Thacher & Bartlett LLP, Peter E. Kazanoff, 425 Lexington Avenue, New

York, New York 10017, postmarked or hand-delivered on or before ____________ __, 2020

[twenty one (21) calendar days before the date of the Settlement Hearing], and said objections,

papers, and briefs are sent to the Clerk of the United States District Court for the Southern




                                                8
        Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 11 of 13



District of New York, Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New

York, NY 10007-1312, postmarked on or before ____________ __, 2020 [twenty one (21)

calendar days before the date of the Settlement Hearing].

       19.     Any Settlement Class Member who or which does not make his, her or its

objection in the manner provided herein shall be deemed to have waived such objection and shall

forever be foreclosed from making any objection to the fairness, reasonableness or adequacy of

the proposed Settlement as set forth in the Stipulation, to the Plan of Allocation, or to the award

of attorneys’ fees and expenses to counsel for Lead Plaintiff or a compensatory award to Lead

Plaintiff, unless otherwise ordered by the Court. Attendance at the Settlement Hearing is not

necessary.   However, Persons wishing to be heard orally in opposition to approval of the

Settlement, the Plan of Allocation, the award of attorneys’ fees and expenses to counsel for Lead

Plaintiff, and/or the award of a compensatory award to Lead Plaintiff are required to indicate in

their written objection their intention to appear at the Settlement Hearing. Settlement Class

Members do not need to appear at the Settlement Hearing or take any action if they do not

oppose any aspect of the Settlement.

       20.     Any objections, filings, and other submissions by the objecting Settlement Class

Member must: (i) state the name, address, and telephone number of the Person objecting and

must be signed by the objector; (ii) contain a statement of the Settlement Class Member’s

objection or objections, and the specific reasons for each objection, including any legal and

evidentiary support the Settlement Class Member wishes to bring to the Court’s attention;

(iii) include documents sufficient to prove membership in the Settlement Class, including the

objecting Settlement Class Member’s purchases, acquisitions, and sales of Ubiquiti Securities

during the Settlement Class Period, including the dates, the number of Ubiquiti Securities




                                                9
        Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 12 of 13



purchased, acquired, or sold, and price paid or received for each such purchase, acquisition, or

sale; and (iv) the number of times the Settlement Class Member or their counsel has filed an

objection to a class action settlement in the last five years, the nature of each such objection in

each case, the jurisdiction in each case, and the name of the issuer of the security or seller of the

product or service at issue in each case.

       21.     Lead Counsel and Defendants’ counsel shall promptly furnish each other with

copies of any and all objections that come into their possession.

       22.     Supporting Papers – All opening briefs and supporting documents in support of

the Settlement, the Plan of Allocation, and any application by counsel for Lead Plaintiff for

attorneys’ fees and expenses or by Lead Plaintiff for her expenses shall be filed and served by

_________ __, 2020 [thirty five (35) calendar days prior to the Settlement Hearing]. Replies to

any objections shall be filed and served by ________ __, 2020 [seven (7) calendar days before

the Settlement Hearing].

       23.     The Plan of Allocation and any application by counsel for Lead Plaintiff for

attorneys’ fees or expenses or Lead Plaintiff for her compensatory award will be considered

separately from the fairness, reasonableness, and adequacy of the Settlement.

       24.     At or after the Settlement Hearing, the Court shall determine whether the Plan of

Allocation proposed by Lead Counsel, and any application for attorneys’ fees or payment of

expenses should be approved.

       25.     Use of this Order – Neither this Order, nor the Stipulation, nor any of its terms or

provisions, nor any of the negotiations or proceedings connected with it, shall be construed or

offered as an admission or concession by the Defendants as to the validity of any claims or as to




                                                 10
        Case 1:18-cv-01620-VM Document 39-2 Filed 12/02/19 Page 13 of 13



the truth of any of the allegations in the Litigation, or in respect of any liability, fault, or

wrongdoing of any kind.

       26.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise

fails to occur, this Order shall be vacated, rendered null and void and be of no further force and

effect, except as otherwise provided by the Stipulation, and this Order shall be without prejudice

to the rights of Lead Plaintiff, the other Settlement Class Members and Defendants, and the

Settling Parties shall revert to their respective pre-mediation positions in the Litigation, as

provided in the Stipulation.

       27.     In the event the Settlement is terminated as provided in the Stipulation, the

Settlement is not approved, or the Effective Date of the Settlement otherwise fails to occur,

neither Lead Plaintiff nor any of her counsel shall have any obligation to repay any amounts

actually and properly incurred or disbursed pursuant to ¶¶ 2.5, 2.8, or 2.9 of the Stipulation.

       28.     Stay and Temporary Injunction – Unless otherwise ordered by the Court, all

proceedings in the Litigation are stayed, except as may be necessary to implement the Settlement

or comply with the terms of the Stipulation or other agreement of the Settling Parties. Pending

final determination of whether the proposed Settlement should be approved, neither Lead

Plaintiff nor any Settlement Class Member, either directly or indirectly, representatively, or in

any other capacity, shall commence or prosecute against any of the Released Persons any action

or proceeding in any court or tribunal asserting any of the Released Claims.

       IT IS SO ORDERED.


DATED: ________________                       _______________________________________
                                              THE HONORABLE VICTOR MARRERO
                                              UNITED STATES DISTRICT JUDGE



                                                 11
